688 So.2d 486 (1997)
STATE of Louisiana
v.
Jermaine SINGLETON.
No. 96-K-2380.
Supreme Court of Louisiana.
February 7, 1997.
Granted in part; denied in part. Relator's sentence is amended to delete the denial of eligibility for diminution of sentence for good behavior pursuant to La.R.S. 15:571.3(A). Application of La.C.Cr.P. art. 890.1 to deny good time eligibility on a sentence imposed for a crime committed before the effective date of 1995 La.Acts No. 946 violates the Ex Post Facto Clauses of the federal and state constitutions. Weaver v. Graham, 450 U.S. 24, 30-32, 101 S.Ct. 960, 965, 67 L.Ed.2d 17 (1981). In all other respects, relator's application is denied.
LEMMON, J., not on panel.